            Case 2:19-cv-01942-RAJ-MAT Document 21 Filed 08/10/20 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE

 7    CHAD WAYNE HURN,

 8                                   Petitioner,             Case No. C19-1942-RAJ-MAT

 9            v.
                                                             ORDER DIRECTING RESPONDENT
10    RONALD HAYNES,                                         TO SUPPLEMENT ANSWER AND TO
                                                             FILE A REPLY TO PETITIONER’S
11                                   Respondent.             RESPONSE

12

13          This is a federal habeas action brought under 28 U.S.C. § 2254. Petitioner submitted his

14   federal habeas petition to the Court for filing on November 26, 2019, and he asserted therein ten

15   grounds for federal habeas relief. (Dkt. 1.) The petition was thereafter ordered served on

16   respondent and respondent was directed to file an answer to the petition. (Dkt. 5.) Respondent

17   filed his answer to the petition on March 2, 2020, but he failed to address therein one of petitioner’s

18   claims. (Dkt. 13.) In particular, the answer does not appear to contain any response to petitioner’s

19   first ground for federal habeas relief. On May 12, 2020, petitioner filed a response to respondent’s

20   answer in which he noted this omission and he also addressed respondent’s arguments with respect

21   to his remaining nine grounds for relief. (Dkt. 18.) Respondent was provided an opportunity to

22   file a reply brief in support of his answer but elected not to do so.

23          Because respondent failed to address petitioner’s first ground for relief in his answer, the

     ORDER DIRECTING RESPONDENT TO
     SUPPLEMENT ANSWER AND TO FILE
     A REPLY TO PETITIONER’S RESPONSE
     PAGE - 1
            Case 2:19-cv-01942-RAJ-MAT Document 21 Filed 08/10/20 Page 2 of 2



 1   Court deems it necessary to obtain a supplemental answer responding to that claim before it

 2   proceeds to disposition of the petition. In addition, it appears that a reply brief from respondent

 3   which addresses the arguments contained in petitioner’s response with respect to his remaining

 4   nine grounds for relief would aid the Court in its resolution of petitioner’s federal habeas petition.

 5          Accordingly, the Court hereby ORDERS as follows:

 6          (1)     Respondent shall file a supplemental answer addressing petitioner’s first ground for

 7   federal habeas relief not later than September 11, 2020. Respondent shall also file, by the same

 8   date, a reply brief which addresses the arguments set forth by petitioner in his response to

 9   respondent’s answer pertaining to his remaining nine grounds for relief. Respondent may, if he

10   chooses, submit a single document containing both his supplemental answer and his reply. If

11   petitioner wishes to file a response to respondent’s supplemental answer addressing his first ground

12   for relief, he may do so not later than September 25, 2020. However, the briefing on petitioner’s

13   remaining grounds for relief will be deemed complete with the filing of respondent’s reply brief.

14          (2)     Respondent’s original answer (Dkt. 13) is RE-NOTED on the Court’s calendar for

15   consideration on September 25, 2020. Petitioner’s pending motion seeking expansion of the

16   record (Dkt. 17) is RE-NOTED for consideration on the same date as it is necessary for the briefing

17   to be completed before the Court can render a decision on that motion.

18          (3)     The Clerk shall send copies of this Order to petitioner, to counsel for respondent,

19   and to the Honorable Richard A. Jones.

20          DATED this 10th day of August 2020.

21

22                                                         A
                                                           Mary Alice Theiler
23                                                         United States Magistrate Judge

     ORDER DIRECTING RESPONDENT TO
     SUPPLEMENT ANSWER AND TO FILE
     A REPLY TO PETITIONER’S RESPONSE
     PAGE - 2
